Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 1 of 16 PAGEID #: 298




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


EDDIE SAVAGE,

                       Petitioner,                :   Case No. 1:21-cv-33

       - vs -                                         District Judge Douglas R. Cole
                                                      Magistrate Judge Michael R. Merz

EMMA COLLINS, Warden,
 Pickaway Correctional Institution,

                                                  :
                       Respondent.


                   DECISION AND ORDER DENYING STAY;
                    REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Petitioner Eddie Savage under 28 U.S.C. §

2254, is before the Court for decision on the merits on the Petition (ECF No. 1), the State Court

Record (ECF No. 5), the Return of Writ (ECF No. 6), and the Reply (ECF No. 7). The Reply is

combined with a motion for “stay in obeisance” which the Magistrate Judge interprets as a motion

for a stay of this case pending the outcome of pending state court litigation.

       The Magistrate Judge reference in the case was recently transferred to the undersigned to

help balance the Magistrate Judge workload in the District (ECF No. 8).

       Respondent advises in the Return and Petitioner agrees in his Reply that Warden Collins

is the proper party respondent in this case. The caption is ordered amended accordingly.




                                                 1
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 2 of 16 PAGEID #: 299




Factual Background



       On December 17, 2016, the Metro PCS store on Reading Road in Cincinnati was robbed

at gunpoint. On December 26, 2016, the Metro PCS on Glenmore Road was similarly robbed.

Finally, on January 5, 2017, the Boost Mobile Store on Glenway Road was robbed. Petitioner was

indicted for all three robberies, but convicted at trial only of the third. State v. Savage, 2019-Ohio-

4859 ¶¶ 2-6 (Ohio App. 1st Dist. Nov. 27, 2019).



Litigation History



       Petitioner was indicted by a Hamilton County grand jury on February 2, 2017, on three

counts of aggravated robbery in violation of Ohio Revised Code § 2911.01(A)(1) and three counts

of robbery in violation of Ohio Revised Code § § 2911.01(A)(2), arising from three separate

robberies of cellphone stores. (Indictment, State Court Record, ECF No. 5, Ex. 1). The aggravated

robbery charges carried firearm specifications. Id. At a jury trial in June 2018, Savage was found

guilty of one count each of robbery and aggravated robbery with the firearm specification for the

Boost Mobile event, but acquitted on the other counts. The Common Pleas Court merged the

robbery and aggravated robbery counts under Ohio Revised Code § 2941.25 and sentenced Savage

to eleven years imprisonment, plus the mandatory three-year consecutive sentence on the

specification, for a total of fourteen years (Judgment Entry, State Court Record, ECF No. 5, Ex.

5).

       Savage appealed with new counsel, pleading the following Assignments of Error:




                                                  2
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 3 of 16 PAGEID #: 300




                    First: The trial court erred and erred and prejudiced the Defendant
                    by imposing a more than minimum prison sentence which was not
                    supported by the record.

                    Second: The trial court erred and prejudiced the defendant by joining
                    three unrelated cases for trial together.

                    Third: A Defendant's right to a fair trial is violated when a prosecutor's
                    misconduct is cumulative.

                    Fourth: The trial court erred and prejudiced the defendant by not
                    surpressing [sic] the evidence obtained in photo lineups.

(Appellant’s Amended Brief, State Court Record, ECF No. 5, Ex. 7, PageID 47). The Ohio First

District Court of Appeals affirmed the conviction and sentence. State v. Savage, 2019-Ohio-4859

(1st Dist. Nov. 27, 2019), appellate jurisdiction declined, 158 Ohio St. 3d 1424 (2020).

           Although he was represented by counsel on direct appeal, Savage filed a pro se Motion for

Reconsideration in the First District on December 23, 2019 (State Court Record, ECF No. 5, Ex.

10). The issues presented in this Motion are (1) that the evidence of Boost Mobile packaging or

paperwork in Savage’s rented truck was not relevant to prove his guilt and/or not properly

authenticated, and the prosecutor committed misconduct related in presenting this evidence (Id. at

PageID 98-102); (2) prosecutorial misconduct in forcing a co-defendant to invoke his privilege

against self-incrimination in front of the jury (Id. at PageID 103-06); (3) prejudicial joinder of the

charges involving robberies of three separate mobile phone stores (Id. at PageID 107-10). The

First District summarily denied the Application, writing “The application is not well taken and is

hereby denied.” (Entry, ECF No. 5, Ex. 13). Although Savage appealed, the Supreme Court of

Ohio declined to exercise appellate jurisdiction. (Entry, ECF No. 5, Ex. 17).

           Proceeding pro se, Savage filed a motion on February 25, 2020, to request the trial court “to

notice plan [sic] error under 52(B)1”. In it he challenged the admissibility of State’s Exhibits 17D and


1
    Ohio R. Crim. P. 52(B) provides “Plain errors or defects affecting substantial rights may be noticed although they

                                                           3
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 4 of 16 PAGEID #: 301




17E on authenticity and relevance grounds (Motion, State Court Record, ECF No. 5, Exhibit 18,

PageID 167-71). He then accused a police officer witness (Lampe) of misrepresenting the evidence,

the prosecutor of tampering with the evidence, and his own attorney of providing ineffective assistance

of trial counsel by not objecting to the evidence (Id. at PageID 172-76).

         The State argued that the Rule 52(B) motion should be dismissed because Rule 52(B) does not

provide a vehicle by which to challenge a conviction (Motion, ECF No. 5, Ex. 19, PageID 179). If the

Motion were to be construed as a post-conviction petition, it should be dismissed as untimely. Id.

Alternatively, it should be denied as barred by res judicata. Id. Judge Luebbers dismissed the motion

as “not well taken”. (Entry, State Court Record, ECF No. 5, Ex. 20) and Savage did not appeal.

         On November 24, 2020, Savage filed a petition for post-conviction relief under Ohio Revised

Code § 2953.21 which he amended on December 15, 2020. Id. at Exs. 21 and 22. In the original

Petition he makes claims about Exhibits 17D and 17E which are parallel to those made in the pending

Petition in this Court. He also asserts that there was not probable cause to support the warrant for his

arrest and the Hamilton County Municipal Court complaint does not confer subject matter jurisdiction,

rendering his conviction void. In the Amended Petition he repeated these allegations and added that it

was ineffective assistance of appellate counsel for his appellate attorney not to raise these claims (State

Court Record, ECF No. 5, Ex. 22, PageID 220). He mentions that it was on February 5, 2020, that he

was able to obtain from his trial attorney copies of Exhibits 17D and 17E which had been produced to

his counsel in pre-trial discovery. Id. at PageID 223.

         These petitions remained pending when the Return was filed on April 30, 2021.

         On January 25, 2021, Savage filed his Petition in this Court, pleading the following grounds

for relief:

                  Ground One: On January 27, 2017, police officer Mike Lampe
                  jimmied Petitioner’s rented truck and created two falsehoods. The


were not brought to the attention of the court.”

                                                    4
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 5 of 16 PAGEID #: 302




                 prosecution armed with both presented (1) at trial (non-material).
                 After closing arguments exchanged the exhibits for those that depict
                 alleged evidence.

                 Ground Two: Denied the right of appeal – on timely
                 reconsideration. Petitioner alerted the district of the false evidence.
                 [First] District court [of appeals] dismissed reconsideration as not
                 well-taken.

                 Ground Three: Trial counsel conspired with those to corrupt the
                 outcome of Petitioner’s trial by knowing about the two falsehoods
                 and failing to object or notify.

(Petition, ECF No. 1).



                                               Analysis

Motion to Stay



       In part, Petitioner’s Reply asks for a stay of these proceedings, presumably until the Ohio

courts complete their processing of his pending Petition for post-conviction relief under Ohio

Revised Code § 2953.21. He filed that Petition in November 2020 and amended it the next month,

but it has not yet been ruled on by the trial court, much less the First District and the Supreme

Court of Ohio.

       District courts have authority to grant stays in habeas corpus cases to permit exhaustion of

state court remedies in consideration of the AEDPA’s preference for state court initial resolution

of claims. Rhines v. Weber, 544 U.S. 269 (2005). However, in recognizing that authority, the

Supreme Court held:

                 [S]tay and abeyance should be available only in limited
                 circumstances. Because granting a stay effectively excuses a
                 petitioner's failure to present his claims first to the state courts, stay
                 and abeyance is only appropriate when the district court determines
                 there was good cause for the petitioner's failure to exhaust his claims

                                                     5
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 6 of 16 PAGEID #: 303




               first in state court. Moreover, even if a petitioner had good cause for
               that failure, the district court would abuse its discretion if it were to
               grant him a stay when his unexhausted claims are plainly meritless.
               Cf. 28 U.S.C. § 2254(b)(2) ("An application for a writ of habeas
               corpus may be denied on the merits, notwithstanding the failure of
               the applicant to exhaust the remedies available in the courts of the
               State"). . . .

               On the other hand, it likely would be an abuse of discretion for a
               district court to deny a stay and to dismiss a mixed petition if the
               petitioner had good cause for his failure to exhaust, his unexhausted
               claims are potentially meritorious, and there is no indication that the
               petitioner engaged in intentionally dilatory litigation tactics.

Id. at 277-278. “Staying a federal habeas petition frustrates AEDPA’s objective of encouraging

finality by allowing a petitioner to delay the resolution of federal proceedings.” Id. It also directed

district courts to place reasonable time limits on the petitioner’s trip to state court and back.

       In this case there is not good cause to enter a stay.

       First of all, Savage’s Petition and Amended Petition for post-conviction relief are untimely.

Ohio Revised Code § 2953.21(A)(2) provides that a petition for post-conviction relief must be

filed not later than 365 days after the transcript on appeal has been filed. Respondent reports that

the transcript was filed October 18, 2018, (Return, ECF No. 6, PageID 283) and Petitioner does

not dispute that report. Therefore, Savage’s post-conviction petition was filed more than one year

after the deadline.

       Ohio Revised Code § 2953.21(A)(2) is not a mere statute of limitations. Rather, Ohio

Revised Code § 2953.23 deprives the Common Pleas Court of jurisdiction to entertain an untimely

post-conviction petition unless:

               (1) Both of the following apply:

               (a) Either the petitioner shows that the petitioner was unavoidably
               prevented from discovery of the facts upon which the petitioner
               must rely to present the claim for relief, or, subsequent to the period
               prescribed in division (A)(2) of section 2953.21 of the Revised Code

                                                   6
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 7 of 16 PAGEID #: 304




               or to the filing of an earlier petition, the United States Supreme
               Court recognized a new federal or state right that applies
               retroactively to persons in the petitioner's situation, and the petition
               asserts a claim based on that right.

               (b) The petitioner shows by clear and convincing evidence that, but
               for constitutional error at trial, no reasonable factfinder would have
               found the petitioner guilty of the offense of which the petitioner was
               convicted or, if the claim challenges a sentence of death that, but for
               constitutional error at the sentencing hearing, no reasonable
               factfinder would have found the petitioner eligible for the death
               sentence.

See State v. Apanovitch, 155 Ohio St. 3d 358, 2018-Ohio-4744, ¶¶ 35-42(Failure to satisfy Ohio

Rev. Code §§ 2953.21, 2953.23(A) deprived trial court of subject matter jurisdiction to consider

petition).



        Petitioner does not rely on right any newly-recognized by the Supreme Court and made

retroactive. The facts on which he relies – the asserted discrepancies between trial exhibits and

copies of those exhibits provided to his attorney in pre-trial discovery – were known to his attorney

before trial. In these circumstances, notice to the attorney was notice to the Petitioner who is the

defendant’s agent for these purposes. Even if one only looks to the date on which Savage alleges

he received them personally – February 5, 2020 – there is no showing that he was prevented from

seeing them earlier, indeed at any time after his attorney received them. Only by concocting an

implausible and unsupported theory of conspiracy among his attorney, the police, and the

prosecutor does he offer some explanation of why receipt by his attorney before trial “unavoidably

prevented” him from seeing these exhibits until February 5, 2020. The Court notes also that he

waited almost ten months after receiving the documents from his trial lawyer to seek relief.




                                                  7
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 8 of 16 PAGEID #: 305




       Because the Hamilton County Court of Common Pleas lacks jurisdiction to entertain

Savage’s delayed post-conviction petitions, his alternative motion for a stay pending decision on

those Petitions is DENIED.




Procedural Default



       Respondent asserts that all of Petitioner’s habeas corpus claims are procedurally defaulted

(Return of Writ, ECF No. 6, PageID 277).

       In response to the procedural default defense, Petitioner argues:

              Contrary to, the Respondent argument, the claims here are, and not
              limited to fabricated probable cause to arrest an innocent person, the
              use of false evidence, the use of perjury and conspiracy, tampering
              with the outcome of an official proceeding. All of which is contrary
              to federal law, where there is a fundamental miscarrage [sic] of
              justice, the federal courts have jurisdiction. These claims must agree
              with the principles thereof.

(Reply, ECF No. 7, PageID 291). Immediately following this argument, he accuses Respondent

of relying on “procedural law” to arrest and convict an innocent person. Id. The Magistrate Judge

reads the Reply to be asserting the “fundamental miscarriage of justice exception” to procedural

default.

       The procedural default doctrine in habeas corpus is described by the Supreme Court as

follows:

              In all cases in which a state prisoner has defaulted his federal claims
              in state court pursuant to an adequate and independent state
              procedural rule, federal habeas review of the claims is barred unless
              the prisoner can demonstrate cause of the default and actual
              prejudice as a result of the alleged violation of federal law; or



                                                8
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 9 of 16 PAGEID #: 306




               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.


Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

456 U.S. at 110; Wainwright, 433 U.S. at 87.

               [A] federal court may not review federal claims that were
               procedurally defaulted in state court—that is, claims that the state
               court denied based on an adequate and independent state procedural
               rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
               L.Ed.2d 417 (2009). This is an important “corollary” to the
               exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
               S.Ct. 1847, 158 L.Ed. d 659 (2004). “Just as in those cases in which
               a state prisoner fails to exhaust state remedies, a habeas petitioner
               who has failed to meet the State’s procedural requirements for
               presenting his federal claims has deprived the state courts of an
               opportunity to address” the merits of “those claims in the first
               instance.” Coleman [v. Thompson], 501 U.S. [722,] 731-732, 111
               S.Ct. 2546, 115 L.Ed.2d 640 [(1991)]. The procedural default
               doctrine thus advances the same comity, finality, and federalism
               interests advanced by the exhaustion doctrine. See McCleskey v.
               Zant, 499 U.S. 467, 493, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991).

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). “[A] federal court may not review federal claims

that were procedurally defaulted in state courts.” Theriot v. Vashaw, 982 F.3d 999 (6th Cir. 2020),

citing Maslonka v. Hoffner, 900 F.3d 269, 276 (6th Cir. 2018) (alteration in original) (quoting

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017)).

       The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

                                                  9
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 10 of 16 PAGEID #: 307




habeas claim is precluded by procedural default. Barton v. Warden, S. Ohio Corr. Facility, 786

F.3d 450, 464 (6th Cir. 2015), Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010)(en banc);

Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d 345, 347-48 (6th

Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord Lott v. Coyle, 261

F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001).

               First the court must determine that there is a state procedural rule
               that is applicable to the petitioner's claim and that the petitioner
               failed to comply with the rule.
                               ....
               Second, the court must decide whether the state courts actually
               enforced the state procedural sanction, citing County Court of Ulster
               County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
               (1979).

               Third, the court must decide whether the state procedural forfeiture
               is an "adequate and independent" state ground on which the state
               can rely to foreclose review of a federal constitutional claim.

               Once the court determines that a state procedural rule was not
               complied with and that the rule was an adequate and independent
               state ground, then the petitioner must demonstrate under Sykes that
               there was "cause" for him to not follow the procedural rule and that
               he was actually prejudiced by the alleged constitutional error.

Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357

(6th Cir. 2007), quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002). A habeas petitioner

can overcome a procedural default by showing cause for the default and prejudice from the asserted

error. Atkins v. Holloway, 792 F.3d 654, 657 (6th Cir. 2015).

       Savage has not attempted to show excusing cause and prejudice. Instead, he argues his

procedural defaults should be excused because the failure of this Court to consider the merits of

his claims would result in a miscarriage of justice. The Supreme Court has recognized a

miscarriage of justice exception to the procedural default bar, but only for a person who can prove

he or she is actually innocent. Calderon v. Thompson, 523 U.S. 538, 557-58 (1998) (holding that

                                                10
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 11 of 16 PAGEID #: 308




"avoiding a miscarriage of justice as defined by our habeas corpus jurisprudence" requires "a

strong showing of actual innocence"); see Sawyer v. Whitley, 505 U.S. 333, 339 (1992).

       Many persons convicted of serious crimes seek the benefit of the miscarriage of

justice/actual innocence exception to procedural default, but the Supreme Court has adopted strict

limitations on that exception. "To be credible, such a claim requires petitioner to support his

allegations of constitutional error with new reliable evidence -- whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence -- that was not presented

at trial." Schlup v. Delo, 513 U.S. 298, 324 (1995)." See also Souter v. Jones, 395 F.3d 577, 590

(6th Cir. 2005). In Souter, the Sixth Circuit noted that the Supreme Court “counseled however,

that the actual innocence exception should "remain rare" and "only be applied in the 'extraordinary

case.’” Id.

       Savage has presented no new evidence of the quality required by Schlup. He has presented

no new eyewitness to say, for example, that the robber of the Boost Mobile store did not look at

all like Savage. Nor has he presented any new scientific or physical evidence at all.

       Because Savage has presented no satisfactory new evidence of actual innocence, the Court

must analyze each ground for relief under the Maupin v. Smith standard outlined above.



Ground One



       In his First Ground for Relief, read broadly, Savage is alleging that the police created false

evidence from the truck Savage had rented and the State used it at trial. These claims were

available to be raised on direct appeal, but were not. They are well beyond the scope of the

Assignments of Error raised in that proceeding. To the extent that Petitioner is claiming that he



                                                 11
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 12 of 16 PAGEID #: 309




received ineffective assistance of trial counsel when his attorney did not make appropriate

objections, that claim could also have been raised on direct appeal but was not.

       Under Ohio law, claims which could have been raised on direct appeal but were not are

barred from later consideration by the Ohio criminal law doctrine of res judicata. Ohio’s doctrine

of res judicata in criminal cases, enunciated in State v. Perry, 10 Ohio St. 2d 175 (1967), is an

adequate and independent state ground of decision. Durr v. Mitchell, 487 F.3d 423, 432 (6th Cir.

2007); Buell v. Mitchell, 274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell, 268 F.3d 417 (6th Cir.

2001); Byrd v. Collins, 209 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160-61 (6th

Cir. 1994)(citation omitted); Van Hook v. Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio 2001).

“[P]resentation of competent, relevant, and material evidence dehors the record may defeat the

application of res judicata.” State v. Lawson, 103 Ohio App. 3d 307 (12th Dist. 1995).

       The Ohio courts have consistently enforced the rule. State v. Cole, 2 Ohio St. 3d 112

(1982); State v. Ishmail, 67 Ohio St. 2d 16 (1981). The First District’s denial of Petitioner’s

Motion for Reconsideration, although summary, must be taken as a denial on the basis of res

judicata. Harrington v. Richter, 562 U.S. 86, 98 (2011).

       To the extent Savage is asserting these claims were not raised on direct appeal because of

the ineffective assistance of appellate counsel, the appropriate mechanism for raising that claim

under Ohio law is by application for reopening the direct appeal under Ohio R. App. P. 26(B).

State v. Murnahan, 63 Ohio St. 3d 60 (1992). Savage has never filed a 26(B) application and the

ninety days after appellate judgment during which such an application must be filed has long since

expired.

       Petitioner’s First Ground for Relief is barred by his procedural defaults in presenting it to

the Ohio courts and should be dismissed on that basis.



                                                12
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 13 of 16 PAGEID #: 310




Ground Two: Denial of Right to Appeal



       In his Second Ground for Relief, Savage appears to be claiming that he was denied his right

to appeal when the First District did not consider his claim that the State had presented false

evidence on his motion for reconsideration.

     Federal habeas corpus is available only to correct federal constitutional violations. 28 U.S.C.

§ 2254(a); Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780 (1990);

Smith v. Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939 (1983). "[I]t is not the

province of a federal habeas court to reexamine state court determinations on state law questions.

In conducting habeas review, a federal court is limited to deciding whether a conviction violated

the Constitution, laws, or treaties of the United States." Estelle v. McGuire, 502 U.S. 62, 67-68

(1991); see also Elmendorf v. Taylor, 23 U.S. (10 Wheat.) 152, 160 (1825)(Marshall C. J.);

Bickham v. Winn, 888 F.3d 248 (6th Cir. Apr. 23, 2018)(Thapar, J. concurring).

     There is no federal constitutional right to appeal criminal verdicts for error review. McKane

v. Durston, 153 U.S. 684 (1894), cited as still good law in Lopez v. Wilson, 426 F.3d 339, 355 (6th

Cir. 2005); Halbert v. Michigan, 545 U.S. 605 (2005). “Due process does not require a State to

provide appellate process at all.” Goeke v. Branch, 514 U.S. 115, 120 (1995).

     It follows logically that if a State is not required by the Constitution to provide any appellate

process, it is certainly not required to allow a defendant to get what amounts to a second appeal by

presenting claims omitted from a first appeal by way of a motion for reconsideration. As

Respondent points out in the Return, Ohio does not in fact allow introduction of entirely new

assignments of error by way of motions for reconsideration.



                                                 13
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 14 of 16 PAGEID #: 311




       Ground Two should be dismissed because it does not state a claim upon which relief can be

granted in habeas corpus, that is, a violation of the federal Constitution.




Ground Three: Ineffective Assistance of Trial Counsel



         In his Third Ground for Relief, Petitioner asserts he received ineffective assistance of trial

counsel when his trial attorney did not object to the “false” evidence regarding Exhibits 17D and

17E.

         The Court declines to consider Petitioner’s allegation that his attorney conspired with the

police and the prosecutor to ignore this problem. Petitioner has never presented this conspiracy

theory to any Ohio court. His inference of conspiracy from the fact that counsel did not object is

wholly speculative. To put it simply, the fact that a person has not done something is insufficient

in itself to prove that person has conspired with someone else not to do that thing.

         Petitioner first presented this claim of ineffective assistance of trial counsel to the state

court in his Rule 52(B) motion. As Respondent points out, Rule 52(B) does not create a procedure

for making post-conviction challenges to a conviction. If the challenge can be decided on direct

appeal, it must be raised in that forum or be barred by res judicata. State v. Perry, supra. If, on

the other hand, it must be proved by facts outside the appellate record, it must be brought in a

petition for post-conviction relief under Ohio Revised Code § 2953.21. Savage did not raise this

claim on direct appeal and his post-conviction petition was filed more than a year late.

         Petitioner’s Third Ground for Relief should therefore be dismissed as procedurally



                                                  14
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 15 of 16 PAGEID #: 312




defaulted.



Conclusion



       On the basis of the foregoing analysis, the Magistrate Judge respectfully recommends that

the Petition herein be dismissed with prejudice. Because reasonable jurists would not disagree

with this conclusion, it is also recommended that Petitioner be denied a certificate of appealability

and that the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and

should not be permitted to proceed in forma pauperis.



June 17, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make objections
in accordance with this procedure may forfeit rights on appeal. 


                       NOTICE REGARDING RECORD CITATIONS


       The attention of all parties is called to S. D. Ohio Civ. R. 7.2(b)(5) which provides:



                                                 15
Case: 1:21-cv-00033-DRC-MRM Doc #: 9 Filed: 06/17/21 Page: 16 of 16 PAGEID #: 313




               (5) Pinpoint Citations. Except for Social Security cases, which
               must comply with S.D. Ohio Civ. R. 8.1(d), all filings in this Court
               that reference a prior filing must provide pinpoint citations to the
               PageID number in the prior filing being referenced, along with a
               brief title and the docket number (ECF No. ___ or Doc. No. ___) of
               the document referenced.

The Court’s electronic filing system inserts in all filings hyperlinks to the place in the record which
has been cited following this Rule. However, as with most computer systems, the CM/ECF
program cannot read pinpoint citations which do not follow the Rule precisely. For example, the
first pinpoint citation in ODRC’s Reply reads “Plaintiff argues that he could not bring this action
until “administrative remedies as (sic) are exhausted (sic).” (Doc. 80, PageId# 987).” The correct
citation would have been Doc. No. 80, PageID 987.” Because Defendant added the “#” symbol,
the program failed to inset a hyperlink. Use of this software is mandated by the Judicial
Conference of the United States and cannot be locally modified. The parties are cautioned to
comply precisely with S. D. Ohio Civ. R. 7.2(b)(5) in any further filings.




                                                  16
